--------------------------------------------------------------------------------

Exhibit 10.2

CHINA OUMEI REAL ESTATE INC.

2010 EQUITY INCENTIVE PLAN

SHARE OPTION AGREEMENT

Unless otherwise defined herein, the terms in this Share Option Agreement (the
“Option Agreement”) have the same meanings as defined in the China Oumei Real
Estate Inc. 2010 Equity Incentive Plan (the “Plan”).

I. NOTICE OF SHARE OPTION GRANT       Optionee:       Address:

You have been granted an Option to purchase ordinary shares of the Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

  Grant Date:               Vesting Commencement Date:               Exercise
Price per Share: [No less than fair market value at grant date]            
Total Number of Shares Granted:               Total Exercise Price:            
Type of Option: [Nonstatutory Share Option (unless granted to an employee
subject to U.S. tax, then may be an ISO)]           Expiration Date: Ten (10)
years after Grant Date           Vesting Schedule: [Shall not commence until the
consummation of the Company’s initial public offering]           Termination
Period:    

To the extent vested, this Option will be exercisable for three (3) months after
Optionee ceases to be a Service Provider, unless termination is due to
Optionee’s death or Disability, in which case this Option will be exercisable
for twelve (12) months after Optionee ceases to be a Service Provider.
Notwithstanding the foregoing sentence, in no event may this Option be exercised
after any termination of Optionee as a Service Provider for Cause or after the
Expiration Date as provided above and this Option may be subject to earlier
termination as provided in the Plan.

“Cause” has the meaning ascribed to such term or words of similar import in
Optionee’s written employment or service contract with the Company or its
Affiliate and, in the absence of such agreement or definition, means Optionee’s
(i) conviction of, or plea of nolo contendere to, a felony or any other crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company or any of its Affiliates, customer or vendor; (iii)
personal dishonesty, incompetence, willful misconduct, willful violation of any
law, rule or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty which involves personal profit; (iv)
willful misconduct in connection with Optionee’s duties or willful failure to
perform Optionee’s responsibilities in the best interests of the Company or any
of its Affiliates; (v) illegal use or distribution of drugs; (vi) violation of
any rule, regulation, procedure or policy of the Company or any of its
Affiliates; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by
Optionee for the benefit of the Company or any of its Affiliates, all as
determined by the board of directors of the Company or its Affiliate (as the
case may be), which determination will be conclusive.

--------------------------------------------------------------------------------

“Disability” means, (i) for purposes of an ISO, means total and permanent
disability as defined in Section 22(e)(3) of the Code; and (ii) other than for
purposes of an ISO, a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and that either (1) renders an Optionee
unable to engage in any substantial gainful activity or (2) results in an
Optionee receiving income replacement benefits for a period of not less than
three months under an employee accident and health plan covering the
Participant.

II.

AGREEMENT

1. Grant of Option. The Administrator grants to the Optionee named in the Notice
of Share Option Grant in Part I of this Option Agreement, an Option to purchase
the number of Shares set forth in the Notice of Share Option Grant, at the
exercise price per Share set forth in the Notice of Share Option Grant (the
“Exercise Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Option Agreement, the terms and conditions
of the Plan prevail.

If designated in the Notice of Share Option Grant as an Incentive Share Option,
this Option is intended to qualify as an Incentive Share Option as defined in
Section 422 of the Code. Nevertheless, to the extent that it exceeds the
US$100,000 rule of Section 422(d) of the Code, this Option will be treated as a
Nonstatutory Share Option.

2. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Share Option Grant and with
the applicable provisions of the Plan and this Option Agreement.

(b) Method of Exercise. This Option is exercisable by (i) delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”), or in
a manner and pursuant to procedures as the Administrator may determine, which
will state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and other representations and
agreements as may be required by the Company and (ii) paying the Company in full
the aggregate Exercise Price as to all Shares being acquired, together with any
applicable tax withholding.

This Option will be deemed to be exercised upon receipt by the Company of a
fully executed Exercise Notice accompanied by the aggregate Exercise Price,
together with any applicable tax withholding.

No Shares will be issued pursuant to the exercise of an Option unless the
issuance and exercise of Shares complies with Applicable Laws. Assuming
compliance, for income tax purposes the Shares will be considered transferred to
Optionee on the date on which the Option is exercised with respect to the
Shares.

--------------------------------------------------------------------------------

3. Method of Payment. The aggregate Exercise Price may be paid by any of the
following, or a combination thereof, at the election of Optionee:

(a) cash;

(b) check;

(c) to the extent permittd by the Administrator and not prohibited by Section
402 of the Sarbanes-Oxley Act of 2002, a promissory note;

(d) to the extent permitted by the Administrator, other Shares, provided such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which the Option will be exercised (such
Shares will be repurchased by the Company at a repurchase price equal to their
Fair Market Value);

(e) if the Shares are publicly traded, and to the extent not prohibited by
Section 402 of the Sarbanes-Oxley Act of 2002, in accordance with any
broker-assisted cashless exercise procedures approved by the Company and as in
effect from time to time;

(f) to the extent permitted by the Administrator, by asking the Company to
withhold Shares from the total Shares to be delivered upon exercise equal to the
number of Shares having a value equal to the aggregate Exercise Price of the
Shares being acquired;

(g) any combination of the foregoing methods of payment; or

(h) such other consideration and method of payment for the issuance of Shares to
the extent permitted by the Administrator and Applicable Laws.

4. Restrictions on Exercise. This Option may not be exercised (a) until such
time as the Plan has been approved by the shareholders of the Company, or (b) if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Laws. The Company will be relieved of any liability with respect to any delayed
issuance of shares or its failure to issue shares if such delay or failure is
necessary to comply with Applicable Laws.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or, upon
notice to and consent of the Company, to family members (as defined in the
Plan), and may be exercised only by Optionee or Designated Beneficiary. The
terms of the Plan and this Option Agreement are binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

6. Term of Option. This Option may be exercised only within the term set out in
the Notice of Share Option Grant, and may be exercised during the term only in
accordance with the Plan and the terms of this Option Agreement.

7. No Rights as Shareholder. Until the issuance of the Shares (as evidenced by
the appropriate entry in the register of members of the Company), no right to
vote or receive dividends or any other rights as a shareholder exists with
respect to the Shares, notwithstanding the exercise of the Option. Subject to
the requirements of Section 8 and Section 11 below, the Shares will be issued to
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
the Plan

--------------------------------------------------------------------------------

8. Tax Obligations.

(a) Withholding Taxes. Optionee agrees to arrange for the satisfaction of all
national, federal, provincial, state and local taxes (including income and
employment taxes) required by Applicable Laws to be withheld with respect to the
grant and exercise of the Option. Optionee acknowledges and agrees that the
Company may refuse to honor the exercise and refuse to deliver the Shares if
withholding amounts are not delivered at the time of exercise. In this regard,
Optionee authorizes the Company or his/her actual employer to withhold all
applicable tax withholding legally payable by Optionee from Optionee’s wages or
other cash compensation payable to Optionee by the Company or his/her employer
or from any equivalent cash payment received upon exercise of the Option.
Alternatively, the Company or the employer may permit Optionee to satisfy such
withholding or payment on account obligations, in whole or in part (without
limitation) by paying cash. In addition, if permissible under local law, the
Company or the employer, in their sole discretion and pursuant to such
procedures as they may specify from time to time, may (a) withhold otherwise
deliverable Shares having a Fair Market Value equal to the minimum amount
required to be withheld, and/or (b) sell or arrange for the sale of a sufficient
number of such Shares otherwise deliverable to Optionee through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. Optionee shall pay to
the Company or to the employer any amount of tax that the Company or the
employer may be required to withhold as a result of the grant, vesting or
exercise of the Option that cannot be satisfied by the means previously
described.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee is an ISO, and if Optionee sells or otherwise disposes of any of the
Shares acquired pursuant to the ISO on or before the later of (i) the date two
(2) years after the Grant Date, or (ii) the date one (1) year after the date of
exercise, Optionee must immediately notify the Company of the disposition in
writing. Optionee agrees that Optionee may be subject to income tax withholding
by the Company on the compensation income recognized by Optionee.

(c) Code Section 409A. Under Section 409A of the Code, an Option that vests
after December 31, 2004 that was granted with a per Share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
Fair Market Value of a Share on the Grant Date (a “discount option”) may be
considered deferred compensation. For an Optionee subject to U.S. income tax, an
Option that is a discount option may result in (i) income recognition by
Optionee prior to the exercise of the Option, (ii) an additional twenty percent
(20%) tax, and (iii) potential penalty and interest charges. Optionee
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share Exercise Price of this Option equals or exceeds Fair
Market Value of a Share on the Grant Date in a later examination. Optionee
agrees that if the IRS determines that the Option was granted with a per Share
exercise price that was less than the Fair Market Value of a Share on the Grant
Date, Optionee will be solely responsible for any and all resulting tax
consequences.

9. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE AFFILIATE
EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. OPTIONEE FURTHER ACKNOWLEDGES
AND AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE AFFILIATE EMPLOYING OR
RETAINING OPTIONEE) TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.

--------------------------------------------------------------------------------

10. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if (i) personally delivered or sent
by telecopy, (ii) sent by nationally-recognized overnight courier or (iii) sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

(a) if to Optionee, to the address (or telecopy number) set forth on the Notice
of Share Option Grant; and

(b) if to the Company, to its principal executive office as specified in any
report filed by the Company with the Securities and Exchange Commission or to
such address as the Company may have specified to the Grantee in writing,
Attention: Corporate Secretary;

or to any other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied with confirmation of
transmission by the transmission equipment, (ii) on the first Business Day (as
hereinafter defined) after dispatch, if sent by nationally-recognized overnight
courier and (iii) on the fourth Business Day following the date on which the
piece of mail containing the communication is posted, if sent by mail. As used
herein, “Business Day” means a day that is not a Saturday, Sunday or a day on
which banking institutions in the city to which the notice or communication is
to be sent are not required to be open.

11. Refusal to Transfer. The Company will not (i) transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Exercise Notice, or (ii) be required to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred. Optionee further
acknowledges that the Shares issued upon the exercise of the Option may be
subject to such restrictions, conditions or limitations as the Company
determines appropriate as to the timing and manner of any resales by Optionee or
other subsequent transfers by Optionee of any Shares, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Optionee,
and (c) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.

12. Successors and Assigns. The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Optione Agreement
inures to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Option Agreement is binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.

13. Interpretation. Any dispute regarding the interpretation of this Option
Agreement will be submitted by Optionee or by the Company forthwith to the
Administrator for review at its next regular meeting. The resolution of disputes
by the Administrator will be final and binding on all parties.

14. Specific Performance. Optionee expressly agrees that the Company will be
irreparably damaged if the provisions of this Option Agreement and the Plan are
not specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Option Agreement or the Plan by Optionee,
the Company will, in addition to all other remedies, be entitled to a temporary
or permanent injunction, without showing any actual damage, and/or decree for
specific performance, in accordance with the provisions hereof and thereof. The
Administrator has the power to determine what constitutes a breach or threatened
breach of this Option Agreement or the Plan. The Administrator’s determinations
will be final and conclusive and binding upon Optionee.

--------------------------------------------------------------------------------

15. No Waiver. No waiver of any breach or condition of this Option Agreement
will be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.

16. Optionee Undertaking. Optionee agrees to take whatever additional actions
and execute whatever additional documents the Company may in its reasonable
judgment deem necessary or advisable in order to carry out or effect one or more
of the obligations or restrictions imposed on Optionee pursuant to the express
provisions of this Option Agreement.

17. Modification of Rights. The rights of Optionee are subject to modification
and termination in certain events as provided in this Option Agreement and the
Plan.

18. Governing Law. This Option Agreement is governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to its
conflict or choice of law principles that might otherwise refer construction or
interpretation of this Option Agreement to the substantive law of another
jurisdiction.

19. Counterparts; Facsimile Execution. This Option Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original, but
all of which together constitute one and the same instrument. Facsimile
execution and delivery or electronic transmission of signatures in portable
document format (pdf) of this Option Agreement is legal, valid and binding
execution and delivery for all purposes.

20. Entire Agreement. The Plan, this Option Agreement, and upon execution, the
Exercise Notice (which is inorporated herein by reference), constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof, and may not be modified
adversely to Optionee’s interest except by means of a writing signed by the
Company and Optionee.

21. Severability. In the event one or more of the provisions of this Option
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Option Agreement, and this Option
Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

22. WAIVER OF JURY TRIAL. OPTIONEE EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS OPTION
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

23. Representations of Optionee. The following representations shall be true and
accurate on and as of the date of any exercise of the Option:

(a) Optionee acknowledges that Optionee has received, read and understood the
Plan and the Option Agreement and agrees to abide by and be bound by their terms
and conditions.

--------------------------------------------------------------------------------

(b) If, at the time of exercise of the Option, there does not exist a
registration statement under the US Securities Act of 1933, as amended (the
“Act”), which registration statement shall have become effective and shall
include a resale prospectus which is current with respect to the Shares subject
to the Option, Optionee hereby covenants and agrees with the Company that (i)
Optionee is purchasing the Shares for Optionee’s own account and not with a view
to the resale or distribution thereof, (ii) any subsequent offer for sale or
sale of any such Shares shall be made either pursuant to either (x) a
registration statement under that Act, which registration statement shall have
become effective and shall be current with respect to the Shares being offered
and sold, or (y) an exemption from the registration statement requirements of
that Act, including the provisions of Regulation S promulgated under the Act
(“Regulation S”), provided that Optionee is not a U.S. person (as defined in
Regulation S) and is not acquiring the Shares for the account or benefit of a
U.S. person, will resell the Shares only in accordance with the provisions of
Regulation S and will not engage in any hedging transactions with regard to the
Shares unless in compliance with the Act, but in claiming the exemption in (y),
Optionee shall, prior to any offer for sale or sale of such Shares, obtain a
favorable written opinion from counsel for or reasonably approved by the Company
as to the applicability of such exemption, and (iii) the certificate evidencing
such Shares shall bear a legend to the effect of the foregoing substantially as
follows:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF OTHER THAN IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION FROM THE REGISTRATION STATEMENT REQUIREMENTS OF THE SECURITIES ACT,
INCLUDING THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT,
UNLESS REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL
(WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE
AVAILABILITY OF SUCH EXEMPTION. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE EXTENT
PERMITTED BY APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

(c) Optionee hereby acknowledges that Optionee is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Shares. Optionee hereby acknowledges and understands that the grant, vest,
exercise of Option, or receipt of the Shares may be subject to and limited by
the Act, the US Securities Exchange Act of 1934, as amended (collectively, the
“Securities Acts”), and other rules and regulations. Should the Company fail to
register any grant, vest, exercise of Option, or fail to issue the Shares to
Optionee due to any restriction or limitation under the Securities Acts or such
other rules and regulations, Optionee shall hold the Company, its Affiliates, or
any of its or their officers and directors free from any liability for any of
the foregoing failure.

(d) If Optionee is subject to the laws of the People’s Republic of China (the
“PRC”), Optionee hereby acknowledges that Optionee is aware of the relevant
requirements under the laws of the PRC regarding overseas investment, including
the requirements for approval and registration of overseas securities with
competent authorities. Optionee is acquiring the Shares after obtaining
requisite approval or registration from competent authorities of the PRC.
Failure to obtain requisite approval or registration shall relieve the Company,
and any Affiliate, of any liability in respect of the failure to issue the
Shares subject to the Options. If the failure is revealed or occurs after the
issuance of the Shares upon an exercise of the Options, the Company shall be
entitled, at its sole discretion, to redeem or request Optionee to transfer the
Shares to a transferee who is legally entitled to hold the Shares at a
redemption price (if any) to be determined by the Administrator in its sole
discretion. The Company and its Affiliates shall be relieved from any liability
for any redemption or request for transfer made pursuant to the foregoing.

--------------------------------------------------------------------------------

24. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

25. Other Agreements.

(a) Optionee understands and acknowledges that (i) the Plan is entirely
discretionary, (ii) the Company and his/her employer have reserved the right to
amend, suspend or terminate the Plan at any time, (iii) the grant of an Option
does not in any way create any contractual or other right to receive additional
grants of Options (or benefits in lieu of Options) at any time or in any amount
and (iv) all determinations with respect to any additional grants, including
(without limitation) the times when Options will be granted, the number of
Shares offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.

(b) The value of this Option shall be an extraordinary item of compensation
outside the scope of Optionee’s employment contract, if any, and shall not be
considered a part of Optionee’s normal or expected compensation for purposes of
calculating severance, resignation, redundancy or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

(c) Optionee understands and acknowledges that participation in the Plan ceases
upon termination of Optionee’s Service for any reason, except as may explicitly
be provided otherwise in the Plan or this Option Agreement.

(d) Optionee hereby authorizes and directs his/her employer to disclose to the
Company or any Affiliate any information regarding his/her employment, the
nature and amount of his/her compensation and the fact and conditions of
Optionee’s participation in the Plan, as Optionee’s employer deems necessary or
appropriate to facilitate the administration of the Plan. Optionee consents to
the collection, use and transfer of personal data (the “Data”) for use by the
Company, its Affiliates and third parties as necessary or appropriate to
adminster the Plan. Optionee may, at any time, view the Data, require any
necessary modifications of Data or withdraw the consents set forth in this
subsection by contacting the Human Resources Department of the Company in
writing.

(e) Optionee agrees that the Company may deliver by e-mail all documents
relating to the Plan or this Option (including without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements). Optionee also agrees that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify Optionee by e-mail.

--------------------------------------------------------------------------------

26. Resale Restrictions. Optionee hereby agrees that in connection with any
underwritten public offering by the Company of its equity securities pursuant to
an effective registration statement filed under the Act, including the Company’s
initial public offering, Optionee shall not, directly or indirectly, engage in
any transaction prohibited by the underwriter, or sell, make any short sale of,
contract to sell, transfer the economic risk of ownership in, loan, hypothecate,
pledge, grant any option for the purchase of, or otherwise dispose or transfer
for value or agree to engage in any of the foregoing transactions with respect
to any Shares without the prior written consent of the Company or its
underwriters, for such period of time after the effective date of such
registration statement as may be requested by the Company or such underwriters.
Such period of time shall not exceed one hundred eighty (180) days and may be
required by the underwriter as a market condition of the offering; provided,
however, that if either (a) during the last seventeen (17) days of such one
hundred eighty (180) day period, the Company issues an earnings release or
material news or a material event relating to the Company occurs or (b) prior to
the expiration of such one hundred eighty (180) day period, the Company
announces that it will release earnings results during the sixteen (16) day
period beginning on the last day of the one hundred eighty (180) day period,
then the restrictions imposed during such one hundred eighty (180) day period
shall continue to apply until the expiration of the eighteen (18) day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event; provided, further, that in the event the
Company or the underwriter requests that the one hundred eighty (180) day period
be extended or modified pursuant to then-applicable law, rules, regulations or
trading policies, the restrictions imposed during the one hundred eighty (180)
day period shall continue to apply to the extent requested by the Company or the
underwriter to comply with such law, rules, regulations or trading policies.
Optionee hereby agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. To enforce
the provisions of this Section, the Company may impose stop-transfer
instructions with respect to the Shares until the end of the applicable
stand-off period.

[remainder of page left blank intentionally]

 

 

--------------------------------------------------------------------------------

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and accepts this Option
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Option Agreement. Optionee agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option
Agreement. Optionee further agrees to notify the Company upon any change in the
residence address indicated below.

  OPTIONEE   CHINA OUMEI REAL ESTATE INC.                         Signature   By
              Print Name   Print Name                                  
Residence Address   Title  


--------------------------------------------------------------------------------

EXHIBIT A

2010 EQUITY INCENTIVE PLAN

NOTICE OF EXERCISE OF OPTION

China Oumei Real Estate Inc.
[Address]

Attention: _______________, _________________


1. Exercise of Option. Effective as of today, _____________, _____, the
undersigned (“Optionee”) elects to exercise Optionee’s option (the “Option”) to
purchase _________ordinary shares (the “Shares”) of China Oumei Real Estate Inc.
(the “Company”) under and pursuant to the China Oumei Real Estate Inc. 2010
Equity Incentive Plan (the “Plan”) and the Share Option Agreement dated
____________, ____ (the “Option Agreement”).

2. Optionee Representations. The representations in Section 23 of the Option
Agreement are true and accurate on and as of the date hereof.

3. Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.

4. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan, and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to Optionee’s interest except by means of a writing signed by
the Company and Optionee.

[signature page follows]

--------------------------------------------------------------------------------


  Submitted by:   Accepted by:     OPTIONEE   CHINA OUMEI REAL ESTATE INC.      
                  Signature   By                         Print Name   Print Name
                            Title               Address:   Address:            
                                                        Date Received  


--------------------------------------------------------------------------------